Case 2:18-cr-00121-PSG Document 186-4 Filed 10/22/19 Page 1 of 4 Page ID #:1046




                Exhibit D
               Case 2:18-cr-00121-PSG Document 186-4 Filed 10/22/19 Page 2 of 4 Page ID #:1047




PROTECTIVE ORDER                                                                                 USAO_0012750
                   Case 2:18-cr-00121-PSG Document 186-4 Filed 10/22/19 Page 3 of 4 Page ID #:1048




PROTECTIVE ORDER                                                                                     USAO_0012751
                   Case 2:18-cr-00121-PSG Document 186-4 Filed 10/22/19 Page 4 of 4 Page ID #:1049




PROTECTIVE ORDER                                                                                     USAO_0012752
